Title: To James Madison from William Jones, 19 February 1813
From: Jones, William
To: Madison, James


SirNavy Department Feb. 19th. 1813
I have this instant received a hand Bill from the press of the Wilmington Del. Watchman enclosed to me by the Collector of that place announcing circumstantially the capture and destruction of the Java (a British Frigate Mounting 49 Guns) by the Constitution Commodore Bainbridge off the coast of Brazil. The Java was bound out to Bombay with Lieutenant Genl Hislop and other officers onboard. 60 Killed & 170 of the enemy wounded—9 Killed & 25 Wounded onboard the Constitution. Bainbridge slightly wounded.
The account is said to have been brought by an officer with a prize to the Hornet at N Castle. Your Obdt Servt
W. Jones
